Citation Nr: 1024338	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-28 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative osteoarthritis and disc disease of the 
lumbar segment of the spine, status post laminectomy, 
facetectomy, foraminotomy, discectomy, and fusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active military duty from January 1984 
to September 2004.  The record also indicates that the 
Veteran had eight years of inactive military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In that decision, service connection was 
granted for a number of disabilities, including a lower back 
disorder.  The Veteran was notified of that decision and he 
submitted an appeal.  The RO issued a statement of the case 
and subsequently the Veteran responded with the submission of 
a VA Form 9, Appeal to Board of Veterans' Appeals.  On that 
VA Form 9, the Veteran noted that the only issue he wished to 
appeal was that involving his lower back.  The Veteran 
withdrew his other claims.  Hence, there is now only one 
issue remaining on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

Service connection has been awarded for a disability of the 
lower back.  The Veteran has asserted his disability should 
be rated higher than the 20 percent award that has been 
assigned.

In September 2008, the Board remanded this claim for 
additional development.  At that time, the Veteran was to be 
examined by an orthopedist and a neurologist in order to 
determine the nature and severity of his lower back 
disability.  The Board notes that the Veteran was examined by 
VA in August 2009; however only one clinician examined him, 
and his specialty, if any, was not indicated.  

The Veteran is entitled to substantial compliance with the 
Board's remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully complied with, another remand is now unfortunately 
required. 38 C.F.R. § 19.9.  

In addition, the August 2009 examiner referred to an EMG/NCS 
of the lower extremities; however, a report of such 
diagnostic testing has not been associated with the claims 
file.  Because VA is on notice that there are VA records that 
may be applicable to the Veteran's claim and because these 
records may be of use in deciding the claim, these records 
are relevant and must be obtained and associated with the 
claims file.  38 C.F.R. § 3.159(c)(1) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The August 2009 VA examiner found that the Veteran had 
neuropathy of the lower extremities and in a December 2009 
addendum, he reported that the neuropathy of the lower 
extremities as well as the lumbar pain is at least as likely 
as not the result of injuries the Veteran had while in 
military service.  No further discussion was offered.  A 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  Further, in May 2008, a private 
neurologist examined the Veteran and discussed a nerve 
conduction study as well an EMG.  He found that the Veteran 
had lumbar sacral radiculopathy due to degenerative disc 
disease and post-operative changes as well as possible 
superimposed early peripheral neuropathy in the lower 
extremities due to underlying diabetes mellitus.  

Once VA undertakes the effort to provide an examination when 
developing a claim, even if not statutorily obligated to do 
so, VA must provide an adequate one.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Here the Board finds that 
clarification is necessary regarding the Veteran's 
neurological complaints as they relate to his service-
connected low back disorder as well has his military service.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.Obtain and associate with the claims 
file a copy of the diagnostic testing 
referred to in the August 2009 VA 
examination report.   

2.  Have the Veteran examined by an 
orthopedist and a neurologist to 
determine the nature and severity of his 
low back disorder.  The claims file and a 
copy of this remand must be made 
available to the examiners for review and 
the examiners must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
orthopedist and neurologist should 
specifically comment on whether the 
Veteran now suffers from degenerative 
arthritis of the back and/or degenerative 
disc disease, both of which have been 
previously diagnosed, along with any 
other manifestations and symptoms 
produced by the disability.  Readings 
should be obtained concerning the 
Veteran's range of motion of the lower 
back and any limitation of function of 
the parts affected by limitation of 
motion.  Additionally, the examiners 
should be requested to determine whether 
the lower back exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

If the neurologist and orthopedist 
determine that the Veteran is now 
suffering intervertebral disc syndrome of 
the lumbar segment of the spine, as has 
been previously diagnosed, the examiners 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician. Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  

The neurologist should note all 
neurological manifestations of the lower 
extremities and offer an opinion with 
complete rationale as to the etiology of 
any peripheral neuropathy found.  The 
examiner is requested to specifically 
address the May 3008 findings of the 
private neurologist as noted above as 
well as the finding of the August 2009 VA 
examiner.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Following completion of the above, 
the claim for should be readjudicated.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


